Citation Nr: 1719006	
Decision Date: 05/30/17    Archive Date: 06/06/17

DOCKET NO.  12-29 911	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to a rating higher than 30 percent from January 1, 2014 for residuals of a total right knee replacement.

2. Entitlement to a total disability rating based on individual unemployability (TDIU) prior to November 24, 2009.  


REPRESENTATION

Appellant represented by:	Judy H. Varnell, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Mac, Counsel

INTRODUCTION

The Veteran served on active duty in November 1977.  The current matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA).

In October 2015, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the record.  

In a decision in January 2016 the Board, in part, granted a 100 percent rating from October 30, 2012 to October 29, 2013 for severe degenerative arthritis of the patellofemoral joint status post total right knee arthroplasty and granted a separate 10 percent rating for instability of the right knee prior to October 30, 2012.  In January 2016 the Board also denied a 30 percent rating for severe degenerative arthritis of the patellofemoral joint prior to October 30, 2012 and remanded the issues of entitlement to TDIU and a rating higher than 30 percent for the right knee disability from October 30, 2013 onward.  

Subsequently in a rating decision in February 2016, the RO effectuated the Board's grants and specifically awarded a 100 percent evaluation for residuals of a total right knee replacement from October 30, 2012 until December 31, 2013 and assigned a 30 percent evaluation for this disability from January 1, 2014.  Thus the issue for a higher rating for a right knee disability is characterized as indicated on the title page.  

Further, in a rating decision in March 2017, the RO granted entitlement to TDIU effective November 24, 2009.  However, as the Board noted in January 2016, the issue of entitlement to TDIU has been in appellate status as the Veteran contends that he has been unemployable due to his service-connected right knee disability.  See February 2009 claim, Rice v. Shinseki, 22 Vet. App. 447, 453 (2009) (holding that a claim for TDIU, either expressly raised by the appellant or reasonably raised by the record, is part of the claim for an increased rating).  As the RO granted entitlement to TDIU effective November 24, 2009, the issue of entitlement to TDIU prior to November 24, 2009, remains before the Board.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

After carefully considering this matter, and for reasons expressed immediately below, the Board finds that this case must be remanded for further development.  The Board regrets the delay associated with this remand, especially considering that this matter was the subject of three previous remands.  For the following reasons, another remand is necessary to ensure that the Veteran is accorded full compliance with the statutory duty to assist.

First, the United States Court of Appeals for Veterans Claims (Court) in Correia v. McDonald, 28 Vet. App. 158 (2016) emphasized that 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and non-weight-bearing.  Such findings were not completely provided on the VA examination for the right knee in March 2016.  Further, it is unclear whether the examiner used a goniometer as requested by the Board in the January 2016 remand.  

Second, TDIU is assigned when a Veteran is unable to secure or follow a substantially gainful occupation due to service-connected disabilities rated at less than 100 percent. 38 C.F.R. § 4.16(a).  These disabilities are rated as if they were 100 percent, in other words.  TDIU is assigned on a schedular basis for a Veteran with one service-connected disability if it is rated at 60 percent or more.  Id.  It is assigned on a schedular basis for a Veteran with more than one service-connected disability if one is rated at 40 percent or more and the combined rating for all is 70 percent or more.  Id.  If TDIU cannot be granted on a schedular basis, it may be granted on an extraschedular basis.  See 38 C.F.R. § 4.16(b).  Referral to the Director of the Compensation Service is required first, however, as VA cannot assign an extraschedular TDIU in the first instance.  Id.

Prior to November 24, 2009, the Veteran was service connected for:  severe degenerative arthritis of the patellofemoral joint of the right knee rated as 30 percent disabling, instability of the right knee rated as 10 percent disability, and left knee arthritis rated as 10 percent disabling.  His combined rating was 50 percent to include the bilateral factor.  TDIU accordingly cannot be assigned on a schedular basis.  Referral to the Director of the Compensation Service for consideration of the assignment of TDIU on an extraschedular basis has not been made. 

However, the Board finds that such referral is warranted.  The Veteran last worked in 2005. See March 2017 TDIU claim, VA Form 21-8940.  From 1984 to 2005, he was employed as a fire investigator by the State of Georgia.  Id.  Private medical records in December 2006 show that he had severe osteoarthritis in his knees that limited his daily activities as well as his ability to be employed.  A retired orthopedic surgeon who treated the Veteran in the late 1990s and early 2000s stated in October 2009 that the Veteran had tricompartmental osteoarthritis in both knees, which affected his daily activities rendering him disabled and unable to be employed.  Thus, the evidence is sufficient for referral purposes as the Veteran may be unable to secure or follow a substantially gainful occupation.  The Board does not complete additional development, to include referral, on its own.  A remand to the RO to accomplish it accordingly is warranted. 

Prior to obtaining any opinion, the Veteran's assistance should be obtained to ensure that copies of any outstanding records of pertinent medical treatment are identified and added to the claims file.  The case is REMANDED for the following action:

1. Contact the Veteran, and, with his assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers.  With the Veteran's assistance obtain copies of any pertinent records and add them to the claims file.  Follow the procedures for obtaining the records set forth by 38 C.F.R. § 3.159(c).  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

2. Then, arrange for the Veteran to be examined by an appropriate specialist to assess the current severity of the service-connected residuals of a total right knee replacement.  The entire claims file, including a copy of this remand, should be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished, and all clinical findings must be reported in detail.  A goniometer must be used to measure the range of motion and use of the goniometer must be documented in the examination report.  Upon review of the record and interview and examination of the Veteran, the examiner is asked to do the following: 

a.) Utilize the appropriate Disability Benefits Questionnaire in evaluating the service-connected residuals of a total right knee replacement.  The examination report must include all findings necessary to rate the disability, including range of motion measurements for painful joint on both active and passive motion, and in weight bearing and non-weight bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  

b.) The examiner must determine whether the Veteran has severe painful motion or weakness of the affected right lower extremity (within the meaning of Diagnostic Code 5055 which specifies either severe painful motion or weakness for a 60 percent rating for a knee replacement).

A clear explanation for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If the examiner is unable to provide an opinion he or she should explain why.

3. Review the medical opinion/examination obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, the case should be returned to the examiner for completion of the inquiry.

4. Afterwards, refer the case to VA's Director of Compensation Service for consideration of entitlement to TDIU prior to November 24, 2009 under the provisions of 38 C.F.R. § 4.16(b).  

5. When the development requested has been completed, readjudicate the issues of entitlement to a rating higher than 30 percent for residuals of a total right knee replacement from January 1, 2014 and entitlement to TDIU prior to November 24, 2009 on an extraschedular basis.  If any benefit sought is not granted, the Veteran and his representative must be furnished a Supplemental Statement of the Case.  The Veteran should be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

No action is required of the Veteran until he is notified by VA.  However, he is advised of his obligation to cooperate in ensuring that the duty to assist is satisfied.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Wood v. Derwinski, 1 Vet. App. 190 (1991).  His failure to help procure treatment records, or to report for a scheduled VA examination, may impact the decision made.  38 C.F.R. § 3.655 (2016).  He is advised that he has the right to submit additional evidence and argument, whether himself or through his representative, with respect to this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  It must be afforded prompt treatment.  The law indeed requires that all remands by the Board or the Court be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).  




_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Only a decision of the Board is appealable to the Court.  38 U.S.C.A. § 7252 (West 2014).  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

